DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/23/2020 wherein claims 33 and 54 have been added
Claims 33-54 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 6/23/2020 overcome the rejection of claims 33-54 made by the Examiner under 35 USC 103 over Jawale et al. (US 2013/0095151) in view of Foley et al. (US 2013/0118517). This rejection has been withdrawn as Jawale would not suggest a commotion consisting of the two actives: BEMT and non-nano ZnO. 


Allowable Subject Matter
Claim 52-53 are allowed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 33-50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katusic et al. (US 2010/0092411) in view of love sun buddy (12/15/2012,  https://lovesunbody.com/pages/truly-effective-sunscreens)
Katusic is directed to zinc oxide sunscreen compositions wherein the ZnO is at least partially coated with a silane (see [0019]) (see instant claim 40-42). Example 10C teaches a composition comprising ZnO in an amount of 5% and BEMT in an amount of 3% which results in a composition with a SPF of 13. Example 11D teaches a compositions comprising ZnO in an amount of 10% and BEMT in an amount of 2% which results in a composition with a SPF of 8 (see instant claims 43-48 and 50).  These compositions comprise cosmetic/personal care ingredients such as water. Moreover, each of these formulations exist as emulsions which are broadly considered dispersions (see instant claim 49). It is taught that the ZnO is to have a diameter of 300 nm (see [0013]) which is, according to Applicant’s claims, non-nano ZnO (see instant claims 33-36).
Katusic fails to teach their composition as having a SPF of at least 25 and/or a PFA of at least 15.
Love sun buddy is directed to a sunscreen composition comprising non-nano zinc oxide in an a mount of 20.4% that yields a SPF of 30. Thus, it appears that SPF of the sunscreen composition may be modulated by the concentration of ZnO in the composition. And given that composition are known to comprise only ZnO are capable of having a SPF of 30 without the added activity of another sunscreen active like BEMT, it would be reasonable to expect that 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611